Citation Nr: 0915103	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-18 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left shoulder strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right hip strain.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-operative right knee lateral release residuals.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral pes planus

5.  Entitlement to an initial compensable disability 
evaluation for service-connected migraines.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to 
September 1978 and from December 1992 to December 2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in March 2003 
and March 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The March 2003 
rating decision denied service connection for the 
disabilities on appeal.  The March 2005 rating decision then 
granted service connection for migraines, assigning a 
noncompensable disability evaluation, effective from December 
2000.  The Veteran appealed those decisions to BVA, and the 
case was referred to the Board for appellate review. 

In May 2008, the Board remanded the Veteran's claims to 
provide the Veteran with proper VCAA notice and to request 
additional treatment records.  The Veteran was provided with 
proper VCAA notice letters in May and June 2008.  The Veteran 
also submitted additional private treatment records.  
Therefore, the Board finds that its remand directives have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Reasons for Remand: To afford the Veteran due process and 
provide him with a VA examination. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

Unfortunately, another remand is required in this case.  
Although the Board regrets the additional delay, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

As was noted above, the Board previously remanded the 
Veteran's claims in May 2008.  Subsequently, the RO scheduled 
the Veteran for a VA examination in connection with his 
claims.  The Veteran was notified that he would be scheduled 
for such an examination in a September 2008 letter.  The RO 
then sent the Veteran a letter in October 2008 stating that 
the requested VA examination was rescheduled, and that the 
nearest VA medical facility would notify him of the date, 
time, and place of the examination.  An examination was then 
scheduled for December 2008, for which the Veteran failed to 
report.  However, in a February 2009 statement, the Veteran's 
representative stated that the Veteran was never notified of 
a VA examination at any time, that he had been working with 
the Veteran for years, and that in that time, the Veteran had 
never missed any appointment.  The Veteran's representative 
noted that the Veteran's address and phone number had not 
changed and respectfully requested that the Veteran be 
rescheduled for a new VA examination.  

Importantly, the Board notes a December 2008 letter, 
addressed to the Veteran's correct address, notifying the 
Veteran of his VA examination.  However, this letter is dated 
December 18, 2008, yet it instructs the Veteran to report for 
a VA examination on December 16, 2008.  Thus, assuming that 
the Veteran did receive this letter, he would not have had 
proper notice of the scheduled December 16, 2008 VA 
examination.  Furthermore, the Board notes that while the 
Veteran's claim was pending at the Board, a March 2009 letter 
was returned as undeliverable.  However, this letter does not 
list the Veteran's correct address.  In fact, the address 
listed on this letter is not at all similar to the Veteran's 
actual address, and it is unclear why a correspondence to the 
Veteran was sent to this address, especially in light of the 
fact that the Veteran's representative reported in February 
2009 that the Veteran's address and phone number had not 
changed.  

Thus, taking into consideration the December 2008 letter, 
which is dated after the scheduled VA examination, and the 
March 2009 letter, that was returned as undeliverable due to 
being sent to the wrong address, the Board will resolve any 
reasonable doubt in favor of the Veteran that he did not 
receive proper notice of his December 2008 VA examination.  
Accordingly, the Board finds the Veteran's representative's 
assertions that the Veteran was not properly notified of his 
VA examination to be credible.  Accordingly, on remand, the 
RO should reschedule the Veteran for a VA examination, and 
ensure that he is provided reasonable notice of this 
examination at the proper address and phone number of record.  

However, the Board cautions that "the duty to assist is not 
a one way street" and that failure to report for the 
scheduled examination may result in his claim being denied.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 38 C.F.R. § 
3.655 (2008).  VA regulations provide that individuals for 
whom an examination has been scheduled are required to report 
for the examination.  See 38 C.F.R. § 3.326(a) (2008).  When, 
as here, entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be rescheduled for 
a VA examination which addresses the 
current conditions on appeal.  Once such 
an examination is rescheduled, the Veteran 
should be provided with reasonable notice 
of this examination before it is scheduled 
at his proper address and phone number of 
record.  The Veteran is also advised that 
if he cannot keep the scheduled 
appointment, he should contact the VAMC as 
soon as possible.  Otherwise, the law 
provides that when a claimant, without 
good cause, fails to report for a VA 
examination, the claim shall be rated on 
the evidence of record. 

The Veteran should then be afforded a VA 
examination to determine the nature and 
etiology of any shoulder, hip, knee and 
foot disabilities that may be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the Veteran's 
service treatment service treatment 
records.  The VA examiner should indicate 
whether it is at least as likely as not 
that the Veteran has a current shoulder, 
hip, knee or foot disorder that is 
causally or etiologically related to his 
symptomatology in service or is otherwise 
related to service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

In addition, the Veteran should be 
afforded a VA examination to determine the 
current severity of his service-connected 
migraines.  The examiner must comment on 
whether the Veteran suffers from any 
completely prostrating and prolonged 
attacks, and if so, how often these 
attacks occur.  The claims folder must be 
made available for the examiner to review 
in conjunction with the examination, and 
the examiner must indicate in the 
examination report that the claims folder 
was so reviewed.  All indicated special 
studies deemed necessary must be 
conducted.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




